Title: To John Adams from John Bondfield, 8 August 1789
From: Bondfield, John
To: Adams, John



Sir
Bordeaux 8 Aug. 1789

A ship sailing in the morning as it interests you to know the state of the Nation. I have the pleasure to advice you that the appearances promises perfect accomplishment of the Revolution.
All the Chiefs in opposition are fled. The National assembly proceed, and are advand in the Ground Work of the Constition, the most Liberal that to this has been held out to any Social Body, not Excepting America,
Inclosed I have the honor to transmit you two Papers refering to your Ideas the fermentations and the State in which all parties were Situated.
A perfect Calm at present reigns in the Capital and the Provinces, all the Nation form one National Army, all are regimented, on an Instant in case of need ready for the field fortunately no Enimies appear, The Regular Troops instruct the New Levies in Military dicipline.
Many Referances in the Grand Assembly to the American Institutions. Mr Jefferson  is not without application for Council he has openings and I believe has some influence in the present plans—
With due respect I have the honor to be / Sir / Your most obedient / Servant
John Bondfield